Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 05/18/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taher et al (US 20220066813).
Claim 1:
	Taher suggests a method comprising: receiving, by a processing system including at least one processor, a data request [Paragraph 40 and Figure 3, element 302 (“Input data”)]. Taher suggests executing, by the processing system, a request fulfillment module to determine at least one information model [Paragraph 40 and Figure 3, element 302 (“Data transformation” is equivalent to information data)] and at least one executable flow associated with the data request [Paragraph 40 and Figure 3, element 302 (“Task definition” is interpreted as executable flow)]. Taher suggests determining, by the processing system, that at least one combining module is to be applied to the data request based on the at least one information model and the at least one executable flow [Paragraphs 43-47 and Figure 3, elements 305 and 306 (“Dependency Super Graph” is interpreted as combining module)]. Taher suggests applying, by the processing system, the at least one combining module to the data request [Paragraphs 43-47 and Figure 3, elements 305 and 306 (“Dependency Super Graph” is interpreted as combining module)]. Taher suggests generating, by the processing system, a data pipeline to transmit data to a target that initiated the data request, wherein the data pipeline is generated in accordance with the at least one combining module that is applied [Paragraph 48 and Figure 3, elements 306 and 307 (Dynamically creating pipelines based on “Dependency Super Graph”)].
Claim 2:
Taher suggests wherein the request fulfillment module is for accessing a combining support repository to determine the at least one information model and the at least one executable flow [Paragraph 40 and Figure 3, element 302 (“Input data”) (Any module or set of instructions that analyzes input data is considered as a fulfillment module) (Any database involved in the input analysis is considered to be a combining support repository)].
Claim 3:
Taher suggests wherein the combining support repository comprises information models, flow models, a policy combiner, and a data pipeline module state [Paragraph 40 and Figure 3, element 302 (“Input data”) (Any module or set of instructions that analyzes input data is considered as a fulfillment module) (Any database involved in the input analysis is considered to be a combining support repository)].
Claim 4:
Taher suggests wherein each information model of the information models is to support an execution strategy for a given data request type and one of the information models is mapped as the at least one information model to the data request [Paragraph 40 and Figure 3, element 302 (“Data transformation”) (Any data transformation has to take into account the data type of the original data in order to transform it to a target data type)].
Claim 5:
Taher suggests wherein each flow model of the flow models depicts executable steps to be completed for a given data request, wherein the at least one information model that is mapped to the data request is mapped to one or more of the flow models [Paragraph 40 and Figure 3, element 302 (“Data transformation” and “Task definition”) (Data analysis’s output is entirely dependent on the nature of the data input)].
Claim 6:
Taher suggests wherein the policy combiner is for storing rules associated with how the information models are mapped to a data request and how the information models are mapped to one or more of the flow models. f. The method of claim 6, wherein the rules in the policy combiner are periodically updated with new rules [Paragraph 40 and Figure 3, element 302 (“Data transformation” and “Task definition”) (Data analysis’s output is entirely dependent on the nature of the data input)].
Claim 7:
Taher suggests wherein the rules in the policy combiner are periodically updated with new rules [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (“Data transformation” and “Task definition”) (“Stage” of data pipelines)].
Claim 8:
Taher suggests wherein the data pipeline module state comprises a state of one or more data pipelines that are currently active [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (“Data transformation” and “Task definition”) (“Stage” of data pipelines)].
Claim 9:
Taher suggests wherein the request fulfillment module is for applying the at least one combining module based on the data pipeline module state [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (“Data transformation” and “Task definition”) (“Stage” of data pipelines)].
Claim 10:
Taher suggests wherein the at least one combining module comprises a function combining module, a technology combining module, or a license combining module [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (Any set of instructions that are used to accomplish the pipeline generation process are considered to be either a function combining module, a technology combining module, or a license combining module)].
Claim 11:
Taher suggests wherein the function combining module is to combine two or more data functions for the data pipeline [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (Any set of instructions that are used to accomplish the pipeline generation process are considered to be either a function combining module, a technology combining module, or a license combining module)].
Claim 12:
Taher suggests wherein the data functions comprise a data source identification function, a data collection function, a data distribution function, a data ingestion function, a data extraction function, a data transformation function, or a data analytics function [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (Any set of instructions that are used to accomplish the pipeline generation process are considered to be either a function combining module, a technology combining module, or a license combining module, or any other modules performing some relevant tasks contributed to the main purpose)].
Claim 13:
Taher suggests wherein the technology combining module is to combine two or more data technologies for the data pipeline [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (Any set of instructions that are used to accomplish the pipeline generation process are considered to be either a function combining module, a technology combining module, or a license combining module, or any other modules performing some relevant tasks contributed to the main purpose)].
Claim 14:
Taher suggests wherein the license combining module is to combine two or more licenses for the two or more data technologies that are combined [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (Any set of instructions that are used to accomplish the pipeline generation process are considered to be either a function combining module, a technology combining module, or a license combining module, or any other modules performing some relevant tasks contributed to the main purpose)].
Claim 15:
Taher suggests wherein the license combining module is to combine two or more licenses associated with data sets that are requested in the data request [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (Any set of instructions that are used to accomplish the pipeline generation process are considered to be either a function combining module, a technology combining module, or a license combining module, or any other modules performing some relevant tasks contributed to the main purpose)].
Claim 16:
Taher suggests wherein the function combining module, the technology combining module, and the license combining module have a hierarchical relationship [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (Any set of instructions that are used to accomplish the pipeline generation process are considered to be either a function combining module, a technology combining module, or a license combining module, or any other modules performing some relevant tasks contributed to the main purpose)].
Claim 17:
Taher suggests wherein the request fulfillment module is to apply the at least one combining module in a sequential order of the function combining module, the technology combining module, and the license combining module [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (Any set of instructions that are used to accomplish the pipeline generation process are considered to be either a function combining module, a technology combining module, or a license combining module, or any other modules performing some relevant tasks contributed to the main purpose)].
Claim 18:
Taher suggests wherein the request fulfillment module is controlled by a data pipeline intelligent controller [Paragraphs 40-48 and Figures, 2A, 2B and 3, element 302 (Any set of instructions that are used to accomplish the pipeline generation process are considered to be either a function combining module, a technology combining module, or a license combining module, or any other modules performing some relevant tasks contributed to the main purpose)].
Claim 19:
Claim 19 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claim 20:
Claim 20 is essentially the same as claim 1 except that it sets forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
12/14/2022

/HUNG D LE/Primary Examiner, Art Unit 2161